Citation Nr: 1517295	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-19 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUE

Entitlement to a disability rating higher than 30 percent for migraines.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran requested a hearing before the Board, but did not appear for her scheduled hearing.  As such, her request is considered withdrawn.

Additionally, the Board notes that the Veteran was scheduled for a VA examination in connection with her increased rating claim, but did not appear because she had surgery the same day.  Her VA medical records confirm her report.  As such, the Board finds that her failure to appear at the October 2012 VA examination was with good cause, and therefore the Board may proceed to a decision on her claim.  See 38 C.F.R. § 3.655 (2014).


FINDING OF FACT

The Veteran's headaches are prostrating and productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for migraine headaches have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2014).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).

The duty to notify with regard to the Veteran's claims was satisfied prior to the RO's initial decision by way of a letter sent to the Veteran in August 2012 informing her of her duty and the VA's duty for obtaining evidence.  This letter also provided an explanation of the evidence and information required to substantiate her claim for an increased rating.  38 U.S.C.A. § 5103(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Finally, the letter informed the Veteran how the VA determines disability ratings and assigns effective dates.  See Dingess, 19 Vet. App. 473.

VA also has a duty to assist the Veteran in the development of her claim.  Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Although the Veteran's representative argues that this matter should be remanded for a new examination, the Board finds that such a remand is not necessary to decide the claim.  As set forth in detail below, the Board grants the maximum schedular rating for the Veteran's service-connected migraine headaches based on the lay testimony of record.  Additionally, the rating criteria contemplate the Veteran's migraine symptomatology such that referral for extraschedular rating is not warranted, and the evidence of record shows that she is currently employed.  Consequently, the Board finds that an examination is not necessary to decide the claim.

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide her claim.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate her claim, and she will not be prejudiced as a result of the Board proceeding to a decision on the merits.

II.  Increased Rating

The Veteran seeks a rating in excess of 30 percent for her service-connected migraines, which are rated under Diagnostic Code 8100.  Under that code, a maximum rating of 50 percent is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The competent and credible evidence of record supports a 50 percent rating throughout the appeal period.  The Veteran reports that she has migraine headaches three times a week.  See August 2010, January 2012 & May 2012 VA Medical Records; see also July 2012 Claim; October 2012 Notice of Disagreement.  She reported that working in a room with fluorescent lights and loud noises affect her on a daily basis, and her migraines cause her to miss days from work.  See October 2012 Notice of Disagreement.  She also submitted a written statement from her friend confirming that her migraines usually bring her to tears and leave her in bed, unable to function.  See September 2012 Written Statement of J.J.  The Veteran and her friend are competent to give such reports, and the Board finds their statements credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board notes that the Veteran has been prescribed various medications for relief of her migraines throughout the appeal period.  Thus, based on the evidence of record, and according the Veteran the benefit of the doubt, the Board finds that the preponderance of the evidence supports the maximum schedular rating of 50 percent throughout the appeal period.  




Extraschedular Consideration and Unemployability

VA must refer a claim for consideration of an extraschedular rating where a veteran's service-connected disabilities, alone or in the aggregate, present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the Veteran is only service connected for migraines, and the applicable rating criteria adequately contemplate the severity and symptoms of her disability, which include prostrating and prolonged attacks that cause economic inadaptability.  The rating criteria are therefore adequate to evaluate her disability, and referral for consideration of an extraschedular rating is not warranted.  

Finally, as the Veteran reported that she is fully employed, no discussion of compensation for unemployability is necessary.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A disability rating for migraine headaches of 50 percent throughout the appeal period is granted; subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


